Opinion issued March 8, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01070-CV



MARY ANN DEMARS AND ROBERT DEMARS, Appellants

V.

THOMAS LAUCIUS, ALTHEA BAILEY, DIANA HSIUNG A/K/A DIANA
CHUANG-LING HSIUNG, EDDIE KRENEK, HSIUNG AND
ASSOCIATES, LAUSIUS AND ASSOCIATES AND LAW OFFICE OF
DDIE KRENEK, Appellees



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2005-75275



MEMORANDUM OPINION	Appellants Mary Ann DeMars and Robert DeMars have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in
court of appeals).  After being notified that this appeal was subject to dismissal,
appellant **did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.